Case 6:19-cr-00176-CEM-LRH Document 15 Filed 08/05/19 Page 1 of 4 PageID 32




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

  UNITED STATES OF AMERICA

  v.                                         CASE NO. 6:19-cr-176-Orl-41LRH

  WILLIAM TREY RAPP

                 CERTIFICATE OF INTERESTED PERSONS
                AND CORPORATE DISCLOSURE STATEMENT

           I hereby disclose the following pursuant to this Court’s interested persons

  order:

           1.    The name of each person, attorney, association of persons, firm,

  law firm, partnership, and corporation that has or may have an interest in the

  outcome of this action -- including subsidiaries, conglomerates, affiliates,

  parent corporations, publicly-traded companies that own 10% or more of a

  party’s stock, and all other identifiable legal entities related to any party in the

  case:

                 Emily C. L. Chang, Assistant United States Attorney

                 Federal Bureau of Investigation, Investigative Agency

                 Erin Hyde, Assistant Federal Defender

                 Kevin Kaufman, Special Agent, Federal Bureau of Investigation

                 Maria Chapa Lopez, United States Attorney

                 William Trey Rapp, defendant
Case 6:19-cr-00176-CEM-LRH Document 15 Filed 08/05/19 Page 2 of 4 PageID 33




         2.     The name of every other entity whose publicly-traded stock,

  equity, or debt may be substantially affected by the outcome of the proceedings:

  None

         3.     The name of every other entity which is likely to be an active

  participant in the proceedings, including the debtor and members of the

  creditors’ committee (or twenty largest unsecured creditors) in bankruptcy

  cases: None

         4.     The name of each victim (individual or corporate) of civil and

  criminal conduct alleged to be wrongful, including every person who may be

  entitled to restitution:

                Victims are to be identified through NCMEC report.
Case 6:19-cr-00176-CEM-LRH Document 15 Filed 08/05/19 Page 3 of 4 PageID 34




         I hereby certify that I am unaware of any actual or potential conflict of

  interest involving the district judge and magistrate judge assigned to this case,

  and will immediately notify the Court in writing on learning of any such

  conflict.

         Date: August 5, 2019

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                     By: /s/ Emily C. L. Chang
                                         EMILY C. L. CHANG
                                         Assistant United States Attorney
                                         USA No. 166
                                         400 W. Washington Street, Suite 3100
                                         Orlando, Florida 32801
                                         Telephone: (407) 648-7500
                                         Facsimile: (407) 648-7643
                                         E-mail:       emily.chang@usdoj.gov
Case 6:19-cr-00176-CEM-LRH Document 15 Filed 08/05/19 Page 4 of 4 PageID 35




  U.S. v. WILLIAM TREY RAPP                 Case No. 6:19-cr-176-Orl-41LRH

                          CERTIFICATE OF SERVICE

        I hereby certify that on August 5, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which will

  send a notice of electronic filing to the following:

        Erin Hyde
        Assistant Federal Defender




                                            /s/ Emily C. L. Chang
                                            EMILY C. L. CHANG
                                            Assistant United States Attorney
                                            USA No. 166
                                            400 W. Washington Street, Suite 3100
                                            Orlando, Florida 32801
                                            Telephone: (407) 648-7500
                                            Facsimile: (407) 648-7643
                                            E-mail:       emily.chang@usdoj.gov
